DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 12 are objected to because “…display[ing], via the display device,…“ should be changed to --…display[ing], via a display device,…--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poulos et al (US 2015/0331240; hereinafter Poulos).
•	Regarding claims 1, 11, and 12, Poulos discloses a method, and corresponding electronic device and CRM, (figures 1, 4, and 5) comprising: 
at an electronic device in communication with a display device and one or more input devices (figure 1): 
displaying, via the display device, a user interface (element 540 in figure 4), 
wherein the user interface includes a first user interface element that includes content (element 544 in figure 4B and ¶ 76); 
while displaying the user interface, determining whether a first gaze location in the user interface coincides with the first user interface element (¶s 74 and 75), 
wherein the first gaze location comprises a first location in the user interface to which a gaze of a user of the electronic device is directed (¶s 74 and 75); and 
¶ 76).
•	Regarding claims 2-7 and 9, Rosenberg discloses everything claimed, as applied to claim 1.  Additionally, Rosenberg discloses where:
Claim 2:	designating at least the portion of the content in the first user interface element as being read includes designating portions of the content as being read as the portions of the content are read by the user (¶ 76).
Claim 3:	the method further comprises:
	in accordance with a determination that the user has read all of the portions of the content of the first user interface element, designating the content of the first user interface element as having been read (inherent in ¶s 74-76; where, if all of the content shown in element 544 consists of content 537a, then all of the content shown in element 544 will have been designated as having been read). 
Claim 4:	designating at least the portion of the content in the first user interface as being read include tracking which portions of the content the user has read (¶ 76).
Claim 5:	the content of the first user interface element includes text content (¶ 76).
Claim 6:	the content of the first user interface element includes one or more images (¶ 76).
Claim 7:	the content is a message (¶ 78).
Claim 9:	the method further comprises modifying movement of the first user interface element in response to determining that the first gaze location coincides with the first user interface element (¶s 35 and 76).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos, in view of Ames et al (US 2015/0082180; hereinafter Ames).
•	Regarding claims 8 and 10, Poulos discloses everything claimed, as applied to claim 1.  However, Poulos fails to disclose the additional details of the method.
	In the same field of endeavor, Ames discloses where the method further comprises:
Claim 8:	determining that one or more portions of the user interface are not coincident with the first gaze location (at least suggested by ¶ 40); and 
	in response to determining that the one or more portions of the user interface are not coincident with the first gaze location, dimming the one or more portions of the user interface (at least suggested by “as the user ‘peeks’ or otherwise looks around the device, interface elements, content, or other areas of the device determined to be in the gaze direction of the user can be altered such as to render a 3D representation of the interface element to allow for display of additional information and/or content on the edges and/or sides of the 3D representation of the interface element” and “as the user peeks around the display screen to view certain content, the content can be highlighted, emphasized, or otherwise modified to improve readability of such content or provide additional information related to the content” in ¶ 40). 
Claim 10:	while displaying the user interface, while the first gaze location coincides with the first user interface element, dimming one or more portions of the user interface that are not at the first gaze location (¶ 40, as previously explained).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Poulos according to the teachings of Ames, for the purpose of enhancing the object upon which a viewer gazes (¶ 40).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Rosenberg (US 2006/0256083) discloses the subject matter of claims 1, 2, 4, 5, 11, and 12 (see at least figures 1-3 and 7 and ¶s 36-38 and 43).
b.	Tognazzini (US 6,078,310) discloses the subject matter of claims 3 and 7 (see at least figure 4 and col. 5, lines 9-25).
c.	Lapstun et al (US 2006/0028400) disclose the subject matter of claim 6 (see at least ¶ 285).
d.	Goldstein et al (US 2003/0038754) disclose the subject matter of claim 9 (see at least figure 5 and ¶ 36).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        10/28/2021